Per Curiam.

The Rent Director, if he had so intended, could have limited the term “ occupant ” to persons above a particular age by use of appropriate language. The power to fix the rents was vested in him and not in the courts. In conducting the premises the landlord was obligated to show an equal measure of protection to the adults and the infant.
The final order, should be unanimously reversed on the law, with $30 costs to the landlord, and judgment directed in landlord’s favor for the sum of $44.75, with appropriate costs in the court below. 1
MacCrate, Steinbeink and Rubenstein, JJ., concur.
Final order reversed, etc.